Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-20-00364-CR

                             EX PARTE Bobby BORDELON

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-2215-CR-C
                       Honorable William J. Old, III, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s habeas application seeking to reduce the amount of his bond is AFFIRMED.

       SIGNED May 19, 2021.


                                              _____________________________
                                              Liza A. Rodriguez, Justice